                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 1 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11016et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                               Description                                  Bates Range
      PX001                9/14/2011    Email from M. Dittoe to T. Judy, M. Lenzo, and C. Hawley,          LWVOH_00001745-49
                                        subject FW: Media Gaggle 9/14
      PX002                12/15/2011   Email from H. Mann to P. Halle, RE: RE:                               SOS_000425-26
      PX003                11/3/2011    Email from H. Mann to H. Pelger, subject FW: New                      SOS_000071-78
                                        Congressional Districts
      PX004                7/23/2016    C. Bensen Curriculum Vitae (Dkt. 59-2)                               Bensen Depo Ex. 1
      PX005                   2010      Presentation, "Election Data for Redistricting"                     LENZO_0004434-40
      PX006                10/4/2011    Invoice for POLIDATA LLC                                              Bensen_0000013
      PX007                2/16/2012    Invoice for POLIDATA LLC                                            Bensen_0000014-15
      PX008                 6/1/2011    Email from M. Braden to C. Bensen, subject FW:                       BRADEN000657-58
      PX009                8/10/2011    Email from C. Bensen to H. Mann, M. Lenzo, and M. Thomas,            JUDY_0001692-96
                                        subject RE:
      PX010                8/11/2011    Email from C. Bensen to H. Mann, M. Braden, subject Re: (Case         BRADEN000782
                                        34304) Export equivalency file (6143525819)
      PX011                8/15/2011    Email from H. Mann to C. Bensen, T. Horgan, Maptitude               Bensen_0000033-38
                                        Technical Support, subject FW: TEST of Congressional districts
                                        as DBF
      PX012                9/16/2011    Email from H. Mann to C. Bensen, (no subject)                        Bensen_0000044
      PX013                7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject        Bensen Depo Ex. 10
                                        Ohio Apportionment and Redistricting political data

      PX014                7/22/2011    Example of Calculations for Election Averages EA11 to EA16          Bensen_0000004-06

      PX015                7/22/2011    [Metadata] Example of Calculations for Election Averages         Bensen_0000004 Metadata
                                        EA11 to EA16
      PX016                10/4/2018    Screenshot of Polidata folder                                        BLESSING0013211 >
                                                                                                            Polidata_2018.10.04
      PX017                10/4/2018    Screenshot of Polidata > Clark 07-24-11 folder               BLESSING0013211 > Polidata > Clark
                                                                                                            07-24-11_2018.10.04
      PX018                7/24/2011    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio) BLESSING0013211 [Polidata > Clark
                                                                                                           07-24-11 > ccBlock.cdf]




                                                                 1 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 2 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11017et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                   Bates Range
      PX019                9/14/2011    Chart, District/Pop                                               BENSEN_0000084 [sep14 >
                                                                                                       dvw_aggset_ohcd_2011_enacted-
                                                                                                           sep14_ohmix_kl15a.xls]
      PX020                             Example of Calculations for Election Averages EA11 to EA16           Bensen_0000001-03

      PX021                7/24/2011    Maptitude screenshot, Map1 - 2010 Final Counties (Ohio)       BLESSING0013211 [Polidata > Clark
                                                                                                          07-24-11 > ccCounty.cdf]
      PX022                9/14/2011    Email from H. Mann to C. Bensen, (no subject)                         Bensen_0000042
      PX023                9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann, and T. Whatman,       LWVOH_00018302-08
                                        subject New Idea Redraft
      PX024                10/26/2011   Email from H. Mann to C. Bensen, subject FW: Ohio                    Bensen_0000047-48
                                        Congressional District Shapefile
      PX025                11/9/2011    Email from H. Mann to C. Bensen, subject test of indexes             Bensen_0000063-64

      PX026                             Chart, District Indexes                                                   BLESSING0012553
      PX027                             Chart, District Indexes                                                   BLESSING0013212
      PX028                12/14/2011   Chart, District Indexes                                                   BENSEN_0000086
                                                                                                                       [dec14 >
                                                                                                          dvw_aggset_ohcd_2011_revised-
                                                                                                                  hb369-dec14.xls]
      PX029                12/15/2011   Measures of Compactness                                                   BENSEN_0000086
                                                                                                        [mtr_compactness_ohcd_2011_revis
                                                                                                                  ed-hb369-dec14]
      PX030                12/15/2011   Email from H. Mann to C. Bensen, subject RE:                            Bensen_0000075-76
      PX031                             Maptitude screenshot, HB 369 as passed Test 2                     BENSEN_0000086 [Congressional
                                                                                                         Shape Files Test 2_HB369 as Passed
                                                                                                                      Test 2.shp]
      PX032                7/15/2011    Email from M. Braden to M. Salling, H. Mann, C. Bensen, et al.,          BRADEN000683-84
                                        subject RE: conference call
      PX033                12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000077
      PX034                12/15/2011   Email from H. Mann to C. Bensen, (no subject)                             Bensen_0000078




                                                                  2 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 3 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11018et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                            Bates Range
      PX035                8/29/2011    Email from H. Mann to B. Hansen, subject Out of Office:                          GOV_000219
                                        Weekly Redistricting Meeting
      PX036                 8/3/2011    Consulting Agreement between Republican Members of the                       LWVOH_00018268-70
                                        Legislative Task Force and Policy Widgets, LLC
      PX037                 7/5/2011    Email from V. Flasher to R. DiRossi and J. Licursi, subject Re:               Blessing Depo Ex. 5
                                        Time sensitive issue for OHROC/RSCC - Apportionment data

      PX038                 7/5/2011    Email from J. Licursi to V. Flasher, R. DiRossi, et al., subject Re:          Blessing Depo Ex. 6
                                        Time sensitive issue for OHROC/RSCC - Apportionment data

      PX039                7/10/2011    Email from C. Bensen to R. DiRossi, H. Mann, et al., subject RE:              Blessing Depo Ex. 7
                                        Ohio Apportionment and Redistricting political data

      PX040                             Final political index used                                                   DIROSSI_0000014-16
      PX041                             Chart, District Indexes                                                       BLESSING0012553
      PX042                             Chart, District Indexes                                                       BLESSING0013212
      PX043                             Screenshot of documents in BLESSING0012635 folder                             BLESSING0012635
      PX044                10/28/2009   Subcontract between Cleveland State University and Ohio                      LENZO_0002358-73
                                        University
      PX045                             Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio)                                Revised December 14th]_001
      PX046                             Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD16_001-
                                        16)                                                                                   24
      PX047                             Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD01_001-
                                        1)                                                                                    06
      PX048                             Maptitude screenshot, HB 369 Map Revised December                        BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District          Revised December 14th]_CD02_001-
                                        2)                                                                                    06




                                                                    3 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 4 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11019et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                              Description                                        Bates Range
      PX049                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD03_001-
                                        3)                                                                             06
      PX050                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD04_001-
                                        4)                                                                             06
      PX051                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD05_001-
                                        5)                                                                             06
      PX052                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD06_001-
                                        6)                                                                             06
      PX053                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD07_001-
                                        7)                                                                             06
      PX054                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD08_001-
                                        8)                                                                             06
      PX055                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD09 _001-
                                        9)                                                                             06
      PX056                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD10_001-
                                        10)                                                                            06
      PX057                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD11_001-
                                        11)                                                                            06
      PX058                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD12_001-
                                        12)                                                                            06




                                                                 4 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 5 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11020et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                              Description                                         Bates Range
      PX059                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD13_001-
                                        13)                                                                              06
      PX060                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD14_001-
                                        14)                                                                              06
      PX061                             Maptitude screenshot, HB 369 Map Revised December                 BLESSING0012635 [HB 369 Map
                                        14th.map - 2010 Final Census Blocks (Ohio) (dataview District   Revised December 14th]_CD15_001-
                                        15)                                                                              06
      PX062                             Screenshot of documents in Polidata > Clark 07-24-11 folder     BLESSING0013211 > Polidata > Clark
                                                                                                                      07-24-11
      PX063                             Maptitude screenshot, Map 1 - 2010 Final Census Blocks           BLESSING0013211 [Polidata > Clark
                                        (dataview Block 4015)                                              07-24-11 > ccBlock.cdf]_001-06

      PX064                             Ohio House Republican Caucus, William G. Batchelder, Speaker             SOS_000073-78
                                        - Map Talking Points
      PX065                5/12/2011    Discussion Points for Mark Braden Meetings                             LWVOH_00008711
      PX066                 6/2/2011    Proposed Agenda for Mark Branden Visit                                 LWVOH_00008710
      PX067                             Script & Agenda for Thursday, June 2 Meetings                         LWVOH_00008708-09
      PX068                 7/5/2011    Email from K. Rench to B. Hansen and H. Mann, subject RE:              HANSEN_000104-05
                                        redistricting meetings
      PX069                 7/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo, et al., subject               GOV_000223
                                        Weekly Reidstricting Meetings
      PX070                 6/1/2011    Memorandum from H. Mann to W. Batchelder, et al., subject               SENATE000001-28
                                        Proposed schedule for Congressional redistricting hearings

      PX071                7/15/2011    Wyndham Cleveland at Playhouse Square, Group Rooming List               LWVOH_00005432

      PX072                9/14/2011    Email from H. Mann to J. Renacci, subject Numbers                       LWVOH_00018321
      PX073                             Turner-Austria Option Talking Points                                    LWVOH_00008616




                                                                 5 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 6 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11021et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                    Bates Range
      PX074                11/2/2009    Memorandum from Mark Salling to Ohio Legislative Task on               BRADEN_000084
                                        Redistricting Reapportionment and Demographic Research
                                        and the Ohio Legislative Services Commission, subject Status
                                        of Development of 2011 Redistricting Database

      PX075                 6/6/2011    Memorandum from Mark Salling to Ohio Legislative Task on              BRADEN000713-14
                                        Redistricting Reapportionment and Demographic Research
                                        and the Ohio Legislative Services Commission, subject Status
                                        of Development of 2011 Redistricting Database

      PX076                 9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,            LWVOH_00018302-08
                                        subject New Idea Redraft
      PX077                3/31/2011    Chart, Ohio Changes                                                    BRADEN001387
      PX078                             Chart, Ohio Changes                                                     OHCF0001438
      PX079                             Chart, Ohio Changes                                                     OHCF0001481
      PX080                11/1/2011    Email from H. Mann to R. DiRossi, M. Lenzo and T. Judy,               LWVOH_00018250
                                        subject I2:0901-0130-map0.pdf
      PX081                             Chart/Map - District/Member                                    LWVOH_00018251, BRADEN000754

      PX082                             Chart, CD 9 Ideas                                                      BRADEN000753
      PX083                11/3/2011    Email from R. DiRossi to M. Braden, subject Re: Updated Fact          BRADEN000758-60
                                        Sheet
      PX084                11/2/2011    Email from R. DiRossi to M. Braden, subject Congressional               BRADEN000757
                                        Index comparison
      PX085                9/21/2011    Email from S. Chabot to S. Towns, subject Re: Update…                 CHABOT_000006
      PX086                             Cho CV                                                                  Cho Depo Ex. 1
      PX087                10/18/2018   Cho Initial Expert Report                                               Cho Depo Ex. 2
      PX088                11/26/2018   Cho Rebuttal Report                                                     Cho Depo Ex. 3
      PX089                10/18/2018   Cho source code [confidential under protective order]          Cho Depo Ex. 4 [Confidential under
                                                                                                               protective order]
      PX090                 10/5/2018   Cooper Declaration, Initial Report                                    Cooper Depo Ex. 1
      PX091                11/30/2018   Cooper Declaration Errrata and Exhibits                               Cooper Depo Ex. 6


                                                                 6 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 7 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11022et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                 Description                               Bates Range
      PX092                11/26/2018   Cooper Supplemental Declaration and Exhibits                      Cooper Depo Ex. 8
      PX093                11/27/2018   Cooper Second Supplemental Declaration                            Cooper Depo Ex. 9
      PX094                10/5/2018    Subpoena to Testify (Ray DiRossi)                                 DiRossi Depo Ex. 1
      PX095                6/15/2018    Subpoena to Produce Documents (Ray DiRossi)                       DiRossi Depo Ex. 2
      PX096                10/7/2011    Ohio Campaign for Accountable Redistricting, Letter from J.      LWVOH_00004033-34
                                        Slagle to R. DiRossi and H. Mann, subject Transparency Report;
                                        Public Records Request
      PX097                5/12/2011    Discussion Points for Mark Braden Meetings                        LWVOH_00008711
      PX098                5/31/2011    R. DiRossi meeting notice REDISTRICTING: SOFTWARE DEMO -           DIROSSI_0000017
                                        MAPTITUDE
      PX099                6/16/2011    R. DiRossi meeting notice CONFIRMED: LEGISLATIVE TASK             DIROSSI_0000018
                                        FORCE ON REDISTRICTING
      PX100                 7/5/2011    R. DiRossi meeting notice CONFIRMED: President Niehaus call       DIROSSI_0000019
                                        with Congressman LaTourette
      PX101                 7/1/2011    Email from R. DiRossi to H. Mann, subject Re: HOLD for            LWVOH_00010555
                                        redistricting software training
      PX102                 8/1/2011    Consulting Agreement between Republican Members of the           LWVOH_00005475-77
                                        Legislative Task Force and Capital Advantage, LLC
      PX103                 8/4/2011    Termination Agreement                                             DIROSSI_0000527
      PX104                 7/7/2011    R. DiRossi meeting notice, subject 2:45 p.m. CONFIRMED:           DIROSSI_0000020
                                        REDISTRICTING TRAINING
      PX105                 7/8/2011    R. DiRossi meeting notice, subject CONFIRMED:                     DIROSSI_0000021
                                        REDISTRICTING TRAINING
      PX106                7/7/2011     Redistricting Meetings Agenda                                    LWVOH_00008706-07
      PX107                5/1/2010     Slide from presentation, "Drawing the Lines"                      DiRossi Depo Ex. 14
      PX108                8/30/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with            DIROSSI_0000038
                                        Tom Whatman - DC
      PX109                7/12/2011    Double Tree Guest Suites Invoice                                  LWVOH_00018254
      PX110                9/15/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with            DIROSSI_0000051
                                        Niehaus at Bunker
      PX111                 8/4/2011    Email from R. DiRossi to C. Morefield and H. Mann, subject Re:    DiRossi Depo Ex. 18
                                        Plotter


                                                                 7 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 8 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11023et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                  Bates Range
      PX112                11/15/2011   2011 Political Indexes                                             DIROSSI_0000139-41
      PX113                11/15/2011   Chart, The State Indexes                                            DIROSSI_0000526
      PX114                             Congressional map drawing contest - winning maps                   DIROSSI_0000470-72
      PX115                             Chart, HB319 Indexes                                                DIROSSI_0000010
      PX116                             Chart, HB319 Indexes                                                DIROSSI_0000142
      PX117                9/26/2011    Bill Signings: HB 218 & HB 319                                      GOVPR_008278-80
      PX118                9/2/2011     R. DiRossi meeting notice, subject CONFIRMED: Meet with             DIROSSI_0000039
                                        Leadership on Redistricting Bill
      PX119                 9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,          LWVOH_00018302-08
                                        subject New Idea Redraft
      PX120                 9/5/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000040
                                        Speaker and others re: Redistricting
      PX121                 9/6/2011    R. DiRossi meeting notice, subject CONFIRMED: Meet with              DIROSSI_0000043
                                        President Niehaus re: Apportionment and Redistricting

      PX122                 9/8/2011    R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000044
                                        Leadership Meeting
      PX123                 9/9/2011    R. DiRossi meeting notice, subject CONFIRMED: Senate                 DIROSSI_0000045
                                        Leadership Meeting
      PX124                9/10/2011    Email from R. DiRossi to K. Faber, subject (no subject)             LWVOH_00018310
      PX125                9/11/2011    Email from T. Niehaus to R. DiRossi, subject Redistricting          LWVOH_00018297
                                        "tweaks"
      PX126                9/12/2011    Emails from R. DiRossi to T. Niehaus, subject Proposed map for     LWVOH_00018298-301
                                        LSC
      PX127                9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers maps           LWVOH_00018320

      PX128                9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with   LWVOH_00018322-25
                                        possible Stivers addition
      PX129                9/12/2011    R. DiRossi meeting notice, subject CONFIRMED: Meeting at             DIROSSI_0000046
                                        bunker about rollout
      PX130                 9/14/2011   Email from H. Mann to R. DiRossi, subject Numbers                   LWVOH_00018321
      PX131                12/15/2011   Email from R. DiRossi to H. Pelger, subject Re: RE:                  SOS_001010-11


                                                                  8 of 38
                      Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 9 of 38 PAGEID #:
                                         Ohio A. Philip Randolph Institute,
                                                                    11024et al. v. Householder, et al.
                                               S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.           Date                                Description                                     Bates Range
      PX132                11/2/2011    R. DiRossi meeting notice, subject CONFIRMED: Brief                     DIROSSI_0000061
                                        Leadersheip on Congressional Maps
      PX133                             Political Indexes - Proposed Congressional Districts                   DIROSSI_0000499
      PX134                 11/2/2011   Chart, The State Indexes                                               DIROSSI_0000525
      PX135                11/10/2011   Chart, Plan Comparison                                                 DIROSSI_0000518
      PX136                 7/14/2011   Email from J. McClelland to L. Obhof, subject Niehaus Names            SENATE000035-36
                                        Members to Senate Select Committee on Redistricting

      PX137                7/15/2011    Email from E. Bittner to L. Obhof, subject FW: Senate Select           SENATE000037-38
                                        Committee on Redistricting
      PX138                 9/21/2011   Transcript, Ohio State Senate Session                                   Faber Depo Ex. 19
      PX139                12/14/2011   Transcript, Ohio State Senate Session                                   Faber Depo Ex. 21
      PX140                 8/10/2011   2010 Ohio Common and Unified Redistricting Database,                    CTRL0000012068
                                        Technical Documentation Version 3, prepared for The
                                        Legislative Services Committee of the Ohio General Assembly
                                        by Dr. Mark Salling
      PX141                11/2/2011    Email from K. McCarthy to C, Glassburn and A. Budish, subject    SMC-KM-000263, SMC-KM-000409-
                                        Re: counter - Draft Presentation, attaching presentation,                     13
                                        "Redistricting Discussion"
      PX142                             Major Map Files from 2010-2011                                          CTRL0000011317
      PX143                             Metadata and list of files produced in Memorex USB\Offers             Glassburn Depo Ex. 15
                                        folder in Glassburn Production
      PX144                             Maptitude screenshot, 319 original.map - Block Split - Block -        GLASSBURN_0020 [319
                                        Block Group - Tract - BOE County (dataview District 1)                   Original_CD01]

      PX145                             Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0051 [OFFICIAL HB 369
                                        Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD16]_01-03
                                        District 16)
      PX146                             Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -           GLASSBURN_0036 [OFFICIAL HB 369
                                        Block Split - Block - Block Group - Tract - BOE County (dataview   ADOPTED FINAL_CD01]_01-03
                                        District 1)



                                                                  9 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 10 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11025et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      PX147                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0037 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD02]_01-03
                                     District 2)
      PX148                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0038 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD03]_01-03
                                     District 3)
      PX149                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0039 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD04]_01-03
                                     District 4)
      PX150                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0040 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD05]_01-03
                                     District 5)
      PX151                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0041 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD06]_01-03
                                     District 6)
      PX152                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0042 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD07]_01-03
                                     District 7)
      PX153                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0043 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD08]_01-03
                                     District 8)
      PX154                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0044 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD09]_01-03
                                     District 9)
      PX155                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0045 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD10]_01-03
                                     District 10)
      PX156                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0046 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD11]_01-03
                                     District 11)




                                                              10 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 11 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11026et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                   Description                                     Bates Range
      PX157                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0047 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD12]_01-03
                                     District 12)
      PX158                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0048 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD13]_01-03
                                     District 13)
      PX159                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0049 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD14]_01-03
                                     District 14)
      PX160                          Maptitude screenshot, OFFICIAL 369 ADOPTED FINAL.map -             GLASSBURN_0050 [OFFICIAL HB 369
                                     Block Split - Block - Block Group - Tract - BOE County (dataview     ADOPTED FINAL_CD15]_01-03
                                     District 15)
      PX161             2010-2011    11-4                                                               Identified in Glassburn Depo Ex. 14

      PX162             2010-2011    11-4-11                                                            Identified in Glassburn Depo Ex. 14

      PX163             2010-2011    11-08-11 Mod                                                       Identified in Glassburn Depo Ex. 14

      PX164             2010-2011    11-08-11 retry                                                     Identified in Glassburn Depo Ex. 14

      PX165             2010-2011    11-8-11 R Mod                                                      Identified in Glassburn Depo Ex. 14

      PX166             2010-2011    319                                                                Identified in Glassburn Depo Ex. 14

      PX167             2010-2011    319 Original                                                       Identified in Glassburn Depo Ex. 14

      PX168             2010-2011    369 dec 14                                                         Identified in Glassburn Depo Ex. 14

      PX169             2010-2011    CongDraft                                                          Identified in Glassburn Depo Ex. 14

      PX170             2010-2011    CongressDraft                                                      Identified in Glassburn Depo Ex. 14




                                                              11 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 12 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11027et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                             Bates Range
      PX171             2010-2011    My Ohio Congressional Draft                         Identified in Glassburn Depo Ex. 14

      PX172             2010-2011    My Ohio Congressional                               Identified in Glassburn Depo Ex. 14

      PX173             2010-2011    Dem Congress 2 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      PX174             2010-2011    Dem Congress 3 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      PX175             2010-2011    Dem Congress 4 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      PX176             2010-2011    Dem Congress 5 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      PX177             2010-2011    Dem Congress Nov (Dem Congress Proposal10182011)    Identified in Glassburn Depo Ex. 14

      PX178             2010-2011    Dem Congress 1 (Dem Congress Proposal10182011)      Identified in Glassburn Depo Ex. 14

      PX179             2010-2011    DemCounterDATA_NOV1_2011                            Identified in Glassburn Depo Ex. 14

      PX180             2010-2011    DemCounterDATA_NOV1_2011_HUFF                       Identified in Glassburn Depo Ex. 14

      PX181             2010-2011    Congress646                                         Identified in Glassburn Depo Ex. 14

      PX182             2010-2011    Counter 2                                           Identified in Glassburn Depo Ex. 14

      PX183             2010-2011    Huffman R Cong                                      Identified in Glassburn Depo Ex. 14

      PX184             2010-2011    Huffman Sykes                                       Identified in Glassburn Depo Ex. 14

      PX185             2010-2011    Huffsykes                                           Identified in Glassburn Depo Ex. 14

      PX186             2010-2011    New District 16                                     Identified in Glassburn Depo Ex. 14




                                                             12 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 13 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11028et al. v. Householder, et al.
                                              S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                             Bates Range
      PX187             2010-2011    Balanced Plan                                         Identified in Glassburn Depo Ex. 14

      PX188             2010-2011    Balanced Plan 1                                       Identified in Glassburn Depo Ex. 14

      PX189             2010-2011    DemBalanced                                           Identified in Glassburn Depo Ex. 14

      PX190             2010-2011    Nov 1 Counter                                         Identified in Glassburn Depo Ex. 14

      PX191             2010-2011    Nov 4 2011                                            Identified in Glassburn Depo Ex. 14

      PX192             2010-2011    Nov 18                                                Identified in Glassburn Depo Ex. 14

      PX193             2010-2011    11-5                                                  Identified in Glassburn Depo Ex. 14

      PX194             2010-2011    11-6                                                  Identified in Glassburn Depo Ex. 14

      PX195             2010-2011    Nov 18 D                                              Identified in Glassburn Depo Ex. 14

      PX196             2010-2011    Nov 2                                                 Identified in Glassburn Depo Ex. 14

      PX197             2010-2011    Nov 3                                                 Identified in Glassburn Depo Ex. 14

      PX198             2010-2011    Nov 8                                                 Identified in Glassburn Depo Ex. 14

      PX199             2010-2011    OH_CD_Current                                         Identified in Glassburn Depo Ex. 14

      PX200             2010-2011    OH_CD_Empty                                           Identified in Glassburn Depo Ex. 14

      PX201             2010-2011    OH_CD_Political_EastToEast                            Identified in Glassburn Depo Ex. 14

      PX202             2010-2011    OH_CD_Political_Empty                                 Identified in Glassburn Depo Ex. 14




                                                               13 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 14 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11029et al. v. Householder, et al.
                                             S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                             Bates Range
      PX203             2010-2011    OH_CD_Political_Training110805                       Identified in Glassburn Depo Ex. 14

      PX204             2010-2011    OH_CD_Political_VRA2CD11                             Identified in Glassburn Depo Ex. 14

      PX205             2010-2011    OH_CD_Training110805                                 Identified in Glassburn Depo Ex. 14

      PX206             2010-2011    R First Offer                                        Identified in Glassburn Depo Ex. 14

      PX207             2010-2011    RandallCongressa                                     Identified in Glassburn Depo Ex. 14

      PX208             2010-2011    Rep Congress Final                                   Identified in Glassburn Depo Ex. 14

      PX209             2010-2011    Rep Congress Final2                                  Identified in Glassburn Depo Ex. 14

      PX210             2010-2011    Rep Congress Final3                                  Identified in Glassburn Depo Ex. 14

      PX211             2010-2011    Republican Congress                                  Identified in Glassburn Depo Ex. 14

      PX212             2010-2011    Republican Offer_Nov1_2011                           Identified in Glassburn Depo Ex. 14

      PX213             2010-2011    Republican New                                       Identified in Glassburn Depo Ex. 14

      PX214             2010-2011    Republican New1                                      Identified in Glassburn Depo Ex. 14

      PX215             2010-2011    RepublicanNewDATA                                    Identified in Glassburn Depo Ex. 14

      PX216             2010-2011    RepublicanNewDATA_NOV_1_2011                         Identified in Glassburn Depo Ex. 14

      PX217             2010-2011    RepublicanNewDATA_NOV1                               Identified in Glassburn Depo Ex. 14

      PX218             2010-2011    RepublicanNewDATA_NOV1_2011                          Identified in Glassburn Depo Ex. 14




                                                              14 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 15 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11030et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                   Bates Range
      PX219             2010-2011    CONGRESSIONAL PLAN EQUIVALENCY FILE                       Identified in Glassburn Depo Ex. 14

      PX220             2010-2011    OFICIAL 369 ADOPTED FINAL                                 Identified in Glassburn Depo Ex. 14

      PX221            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex USB\Offers
      PX222            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response
      PX223            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses

      PX224            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     18 Files (DEM)
      PX225            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     2 Files
      PX226            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     5 Files
      PX227            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                   Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Democratic Responses\Nov
                                     6 Files
      PX228            11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     ,production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18


                                                            15 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 16 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11031et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      PX229            11/29/2018    Directory of Y: \OPRI\20181129_Glassburn                 Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\NOV 18
      PX230            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 18\Nov 18 D Backups

      PX231            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2
      PX232            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 2\NOV1_2011REVISI0N
                                     (sent nov2)
      PX233            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov
                                     2\NOV1_2011REVISION (sent nov2)\Nov 2 D Backups
      PX234            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5
      PX235            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Democratic
                                     Response\Nov 5\11-5
      PX236            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 5\Nov 5 Backups
      PX237            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6




                                                            16 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 17 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11032et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                 Bates Range
      PX238            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\11-6
      PX239            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Democratic Response\Nov 6\Nov 6 Backups
      PX240            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans
      PX241            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18
      PX242            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov 18 Backups
      PX243            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 18\Nov Modified (minus
                                     Renacci)
      PX244            11/29/2018    Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3
      PX245                          Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\Nov 3 Backups
      PX246                          Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 3\NOV MODIFIED
      PX247                          Directory of Y:\OPRI\20181129_Glassburn                  Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8



                                                            17 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 18 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11033et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                           Bates Range
      PX248                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\2011-11-08 REVISIONS
                                     TO MAP
      PX249                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Nov 8\Nov 8 Backups
      PX250                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans
      PX251                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 18 Files

      PX252                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\Memorex
                                     USB\Offers\Republican Plans\Republican Plans\Nov 3 Files

      PX253                          Directory of Y:\OPRI\20181129_Glassburn                            Identified in Glassburn Depo Ex. 15
                                     Production\Files\MemorexUSB\Offers\Republican
                                     Plans\Republican Plans\Nov 8 Files
      PX254             10/5/2018    Handley Initial Expert Report                                             Handley Depo Ex. 1
      PX255             7/15/2018    Email from B. Hansen to C. Sulecki, subject FWD: did you                  HANSEN_000130-31
                                     attend
      PX256            12/17/2018    "Trying to Thread the Needle: The Effects of Redistricting in a             Hood Depo Ex. 9
                                     Georgia Congressional District" by Hood and McKee

      PX257            12/17/2018   Political Subdivision Split Between Districts Data                          Hood Depo Ex. 10
      PX258            12/17/2018   "Unwelcome Constituents: Redistricting and Countervailing                   Hood Depo Ex. 11
                                    Partisan Tides" by Hood and McKee
      PX259            12/17/2018   "Partisan Classification of Ohio's Congressional Districts, 2012"           Hood Depo Ex. 12
                                    Indexes


                                                               18 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 19 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11034et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                    Bates Range
      PX260            12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 13
                                     With Races
      PX261            12/17/2018    Ohio House Republican Caucus "How the Problem Started"                MCGREGOR000002-07

      PX262            12/17/2018    "Partisan Classification of Ohio's Congressional Districts, 2012"       Hood Depo Ex. 15
                                     with Unified Index
      PX263            12/17/2018    "Races Used in Hood Ohio Partisan Distribution Figures"                  Hood Depo Ex. 16
      PX264            12/17/2018    "2014 Statewide Races" in Hood Figure 7                                  Hood Depo Ex. 17
      PX265            12/17/2018    2002 Races by County                                                     Hood Depo Ex. 18
      PX266            11/12/2018    rdcy_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      PX267            11/12/2018    rdst_OH_2002_2010_2x.DBF                                            Previously Disclosed (Hood)
      PX268            11/12/2018    VTD 2004-2010.xls                                                   Previously Disclosed (Hood)
      PX269            11/12/2018    VTD 2012-2016.xls                                                   Previously Disclosed (Hood)
      PX270            7/15/2011     Email from A. Meden to GOP_All and Dem_All, subject House                HOUSE000336-37
                                     Subcommittee on Redistricting Regional Hearings
                                     Announcement
      PX271             9/15/2011    Transcript, Ohio House Session                                         Huffman Depo Ex. 7
      PX272              9/8/2011    Email from A. Meden to Undisclosed recipients, subject State            GOV_000026-27
                                     Government & Elections Committee Notice
      PX273             9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 10
      PX274             9/13/2011    Announcment of Committee Meeting                                       Huffman Depo Ex. 11
      PX275             9/21/2011    Transcript, Ohio State House Session                                   Huffman Depo Ex. 13
      PX276             11/3/2011    Transcript of Video Recorded Session, Ohio House of                    Huffman Depo Ex. 17
                                     Representatives
      PX277            12/14/2011    Rules and Reference Committee Minutes                                  Huffman Depo Ex. 18
      PX278                          H.B. 369, Rep. Matt Huffman, Sponsor Testimony                         Huffman Depo Ex. 19
      PX279             4/8/2010     RSLC Announces Leadership Additions, Jankowski and Fehrer               RSLC00001614-15
                                     to Further Strengthen RSLC Team
      PX280             6/15/2010    Email from C. Jankowski to T. Reynolds and E. Gillespie, subject          RSLC00002806
                                     REDMAP Political Report Draft
      PX281             6/1/2010     REDMAP Political Report: June 2010                                      RSLC00002807-24
      PX282             7/1/2010     REDMAP Political Report: July 2010                                      RSLC00001934-36


                                                               19 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 20 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11035et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                             Bates Range
      PX283              9/1/2010    REDMAP Political Report: September 2010                         RSLC00001982-89
      PX284             9/21/2010    REDMAP September Political Report, Breakfast Briefing,           RSLC00002020
                                     Washington, DC
      PX285                          Redistricting Majority Project REDMAP: A program of the         RSLC00000373-89
                                     Republican State Leadership Committee
      PX286                          Draft Memorandum from C. Jankowski, subject RSLC                 RSLC00001596
                                     Redistricting
      PX287                          Draft Letter from JCJ Email Text                                 RSLC00002030
      PX288                          Letter from C. Jankowski to Legislative Leaders               Jankowski Depo Ex. 13
      PX289             3/30/2011    Appointment Record, subject Meeting with Tom Hofeller, Dale      RSLC00002515
                                     Oldham & Mike Wild, Organizer: Scott Ward

      PX290               2012       Spreadsheet, 2012 Cycle Redistricting Budget                     RSLC00002528
      PX291             2/29/2012    Letter from C. Jankowski to T. Hofeller re termination of        SGLF00000102
                                     agreement between SGLF and Geographic Strategies LLC
      PX292             1/27/2012    SGLF Request for Payment with Invoice attached                 SGLF00000088-91
      PX293             1/3/2013     Memorandum from C. Jankowski to Interested Parties, subject   RSLC00002581-2585
                                     REDMAP Impact on Today's House GOP Majority
      PX294                          Mailer from Congressman Bill Johnson, Ohio Leadership          JOHNSON_000065
                                     Briefing
      PX295            11/16/2010    Email from M. Weaver to B. Johnson, subject Redistricting     JOHNSON_000008-9

      PX296             4/25/2011    Email from M. Smullen to B. Johnson, P. Hashem, M. Weaver,     JOHNSON_000108
                                     M. Van Blargan, and D. Locke, subject redistricting /
                                     fundraising talking point
      PX297             8/1/2011     Memorandum from Communications Counsel, Inc., M. Weaver            CC0118-22
                                     and M. Dole, to the Johnson For Congress Team, subject
                                     Political budget 2012
      PX298             7/14/2011    Email from M. Smullen to B. Johnson, subject Redistricting     JOHNSON_000055

      PX299             7/18/2011    Email from M. Weaver to B. Johnson, subject Tom Niehaus        JOHNSON_000040




                                                            20 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 21 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11036et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                   Bates Range
      PX300               2012      NRCC Presentation, "Redistricting, Strengthening the Majority            NRCC000031
                                    in 2012"
      PX301                         Excel spreadsheet from Douglas Johnson                              D. Johnson Depo Ex. 16
      PX302             8/18/2011   Email from J. McNulty to J. Jordan, R. Yonkura, subject 8/18         JORDAN_000001-04
                                    AUGLAIZE FR BRIEFING
      PX303             8/15/2011   Email from J. McNulty to J. Jordan, subject 8/15 MORROW               JORDAN_000005-06
                                    BRIEFING
      PX304             7/28/2011   Email from M. Smullen to B. Johnson, M. Weaver and P.                JOHNSON_000036-37
                                    Hashem, subject Dispatch article
      PX305             7/15/2018   Email from B. Hansen to C. Sulecki, subject Fwd: did you             HANSEN_000130-31
                                    attend
      PX306             8/1/2011    Consulting Agreement between Republican Members of the               LWVOH_00005475-77
                                    Legislative Task Force and Capital Advantage, LLC
      PX307             8/3/2011    Consulting Agreement between Republican Members of the               LWVOH_00005478-80
                                    Legislative Task Force and Policy Widgets, LLC
      PX308             7/11/2011   Email from H. Mann to T. Judy, R. DiRossi, et al., subject             GOV_000202-04
                                    Congressional Redistricting Regional Hearing Schedule
      PX309             7/20/2011   Congressional redistricting timeline                                  LWVOH_00018247
      PX310                2012     NRCC Presentation, "Path to Victory and National Mood"                   NRCC000031
      PX311             5/19/2011   Chart, District 12 Indices                                              TIBERI_000039
      PX312             5/19/2011   [Metadata] Chart, District 12 Indices                              TIBERI_000039 Metadata
      PX313             3/31/2011   Chart, Ohio Changes                                                      NRCC000012
      PX314             3/31/2011   [Metadata] Chart, Ohio Changes                                      NRCC000012 Metadata
      PX315             9/2/2011    Email from A. Kincaid to R. DiRossi, H. Mann, T. Whatman,            LWVOH_00018302-07
                                    subject New Idea Redraft
      PX316             3/31/2011   Chart, Ohio Changes                                                    BRADEN001387
      PX317             3/31/2011   [Metadata] Chart, Ohio Changes                                     BRADEN001387 Metadata
      PX318             3/31/2011   Screenshot of Excel Formula for Average from Chart, Ohio        BRADEN001387 Excel Formula for
                                    Changes                                                                   Average
      PX319            11/19/2018   Ohio Map, District 9                                                   BRADEN001388
      PX320            11/19/2018   [Metadata] Ohio Map, District 9                                    BRADEN001388 Metadata
      PX321                         Ohio Map, District 11                                                  BRADEN001389


                                                             21 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 22 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11037et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                      Bates Range
      PX322                          [Metadata] Ohio Map, District 11                                     BRADEN001389 Metadata
      PX323                          Ohio Map, Hamilton County                                                 BRADEN001390
      PX324                          [Metadata] Ohio Map, Hamilton County                                 BRADEN001390 Metadata
      PX325                          Ohio Map, Northeast                                                       BRADEN001391
      PX326                          [Metadata] Ohio Map, Northeast                                       BRADEN001391 Metadata
      PX327                          Ohio Map                                                                  BRADEN001392
      PX328                          [Metadata] Ohio Map                                                  BRADEN001392 Metadata
      PX329                          Chart, District Indices                                                 LWVOH_00018333
      PX330                          Chart, Ohio Changes                                                     LWVOH_00018480
      PX331             3/31/2011    Chart, Ohio Changes                                                     LWVOH_00018481
      PX332             9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      PX333             3/31/2011    Chart, Ohio Changes                                                         NRCC000013
      PX334             3/31/2011    [Metadata] Chart, Ohio Changes                                        NRCC000013 Metadata
      PX335             10/3/2011    Chart, HB319 Indexes                                                     DIROSSI_0000010
      PX336                          Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                 New Map]_001
      PX337             11/2/2011    Chart, The State Indexes                                                 DIROSSI_0000525
      PX338             11/5/2011    Chart, HB369/HB319                                                      BLESSING_0013212
      PX339            10/19/2011    Chart, HB319                                                                NRCC000014
      PX340            10/19/2011    Chart, HB319 Excel Formula for Average                             NRCC000014 Excel Formula for
                                                                                                                   Average
      PX341             11/2/2011    Chart, HB319 Indexes                                                     DIROSSI_0000142
      PX342                          Subpoena to Produce Documents (Michael Lenzo)                            Lenzo Depo Ex. 1
      PX343             7/29/2011    Email from M. Lenzo to M.Hardenbrook, J. Barron, H. Mann                LWVOH_00013776
                                     and M. Grodhaus, subject Apportionment Board Records
                                     Officer
      PX344             10/7/2011    Letter from J. Slagle to R.DiRossi and H. Mann re Transparency        L WVOH_ 00004033-34
                                     Report; Public Records Request
      PX345            11/21/2011    Letter from M. Lenzo to J. Slagle                                      LWVOH_00018262-63
      PX346                          Presentation, "Drawing the Lines"                                       LENZO_0002549-80
      PX347             1/12/2011    Letter from T. Hofeller to Colleague                                      LENZO_0004023


                                                             22 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 23 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11038et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                               Bates Range
      PX348             5/12/2010    PowerPoint Presentation, GOP Redistricting Conference,           LENZO_0004575-81
                                     Section 5 of the Federal Voting Rights Act, Presentation by
                                     Marguerite Mary Leoni
      PX349               2011       2011 RNC Redistricting Legal and Technical Reference             LENZO_0004024-26
                                     Materials
      PX350                          Twelve Points of Redistricting Awareness                         LENZO_0004396-400
      PX351             9/28/2010    Presentation, "What I've Learned About Redistricting - The        LENZO_0004553-65
                                     Hard Way!"
      PX352             9/1/2011     Email from H. Mann to R. DiRossi , M. Lenzo, and T. Judy,         LWVOH_00018250
                                     subject FW: I2-0901-0130-map0.pdf
      PX353                          map Bates stamped LWVOH_00018251                                  LWVOH_00018251
      PX354                          Compromise Proposal to Draw Fair Congressional Districts         SMC-KM-000363-372

      PX355             11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release   SMC-KM-000138-40

      PX356            11/30/2011    Email from K. McCarthy to M. Szollosi, subject Talking Points    SMC-KM-000270-72
                                     for Blade
      PX357            12/22/2011    Email from R. Routt to G. Boas and A. Hoyt, subject HB             SMC-AH-000368
                                     369/HB319 Statistical comparison
      PX358                          Chart, HB319 and HB369 Comparison                                  SMC-AH-000369
      PX359            12/12/2011    Ohio Redistricting Transparency Report, The Elephant In the      LWVOH_00018400-21
                                     Room
      PX360                          Presentation, "Ohio Redistricting Competition"                   LWVOH_0074117-32
      PX361                          Ohio's Gerrymandering Problem: Why Haven't We Fixed this         LWVOH_0109308-27
                                     Yet?
      PX362             5/4/2017     Proposal from J. Morgan to K. Barlow to provide the City of       Morgan Depo Ex. 2
                                     Placentia with map drawing services for redistricting new
                                     council districts, and J. Morgan Curriculum Vitae
      PX363             7/7/2011     Redistricting Meetings Agenda                                    LWVOH_00008706-07
      PX364             7/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000002
      PX365             8/31/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000018
      PX366             9/29/2011    Invoice for Applied Research Coordinates Ltd                      MORGAN_000019


                                                              23 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 24 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11039et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                             Description                                      Bates Range
      PX367             8/17/2018    Screenshot of Morgan document production folder                       Morgan Document
                                                                                                      Production_August 17, 2018
      PX368             8/17/2018    Screenshot of Morgan document production ccBlock_oh_r07        Morgan Document Production_File
                                     folder                                                              Types_ccBlock_oh_r07

      PX369             8/17/2018    Maptitude screenshot, Map1 - 2010 Final Census Blocks (Ohio)        MORGAN>August 17,
                                                                                                    2018>ccBlock_oh_r07_ccBlock.cdf
                                                                                                                 _1-8
      PX370                          Presentation, "Drawing the lines"                                    LENZO_0002549-80
      PX371             12/4/2011    Email from Jenna Mann to Bob Latta, subject 12.14.11-                  LATTA_000002
                                     Proposed Congressional Map
      PX372             6/26/2011    Email exchange between Jim Renacci and Tom Whatman,                   RENACCI_000138
                                     subject Ohio
      PX373             12/3/201     Email from Jim Renacci to James Slepian and Katelyn Barlage,          RENACCI_000057
                                     subject I have an idea
      PX374             3/17/2011    Email exchange between Jim Renacci and James Slepian, no              RENACCI_0000079
                                     subject
      PX375             7/8/2011     Email exchange betweeen Thomas Queen and Jim Renacci,                 RENACCI_000137
                                     subject Obhof
      PX376            11/13/2011    Email exchange between James Slepian and Jim Renacci,                 RENACCI_000131
                                     subject Google Alert - jim renacci
      PX377             3/4/2011     Email exchange between Jim Renacci, James Slepian and                RENACCI_000051-53
                                     Katelyn Barlage, no subject
      PX378             8/11/2011    Email from Mike Turner to Peggy Lehner and Ryan Dwyer,               TURNER_000121-22
                                     subject Montgomery Co TPs, enclosing Montgomery County
                                     Redistricting TPs
      PX379             3/20/2011    Email exchange between Betsy Hawkings, Mike Turner, Adam              TURNER_000314
                                     Murka and Ryan Dwyer, subject redistricting meeting followup

      PX380             9/9/2011     Email from Mike Turner to scl@mail.house.gov, subject                 TURNER_000172
                                     Redistricting




                                                             24 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 25 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11040et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                     Bates Range
      PX381             2/9/2011     Email exchange between Betsy Hawkings, Nick Raines and                   TURNER_000319
                                     Mike Turner, et al., subject Ohio Chiefs lunch today
      PX382             4/29/2011    Email exchange between Betsy Hawkings and Mike Turner,                   TURNER_000317
                                     subject Redistricting scuttlebutt
      PX383             9/2/2011     Map file, "Four-Way Split 9-2-11.map"                              BLESSING0013211 [Caliper >
                                                                                                       Maptitude for Redistricting 6.0 >
                                                                                                           Four-Way Split 9-2-11]
      PX384             9/30/2010    Calendar entries for September 1, 2010 to September 30,               BOEHNER_000001-23
                                     2010
      PX385             9/13/2011    Email from Heather Mann to Michael Lenzo, subject                      LWVOH_0052437-40
                                     Congressional Redistricting Talking Points, enclosing
                                     "Congressional Redistricting Talking Points"
      PX386                          Assignment letter from Mike DeWine and Michael Hall to
                                     Mark A. Johnson, Baker & Hostetler, LLP, enclosing retention
                                     agreement
      PX387             8/29/2018    Affidavit of Non-Party Thomas B. Whatman in support of his
                                     Assertion of First Amendment Privilege
      PX388            12/14/2011    Transcript, Ohio State House Session
      PX389                          House Bill # Rep. Matt Huffman, Sponsor Testimony                        SENATE000002
      PX390             9/22/2010    RNC Presentation, "Redistricting 2010: Preparing for Success,"    REV_00023206 [Attorney's Eyes
                                     State of Ohio Redistricting Meeting                                          Only]
      PX391                          Email from Michael Lenzo to Tom Hofeller, subject Ohio            REV_00023214 [Attorney's Eyes
                                     Redistricting Meeting Attendees                                              Only]
      PX392               2010       NRCC Presentation to the Elected House Leadership December        REV_00000869 [Attorney's Eyes
                                     2010 Retreat, "Strengthening the Majority in 2012"                           Only]

      PX393             9/6/2011     Email from Mark Braden to Tom Hofeller, subject New Idea         REV_00023176-83 [Attorney's Eyes
                                     Redraft, enclosing maps, spreadsheet and .dbf file                           Only]
      PX394             9/8/2011     Email exchange between Mark Braden and Tom Hofeller,              REV_00023234 (Attorney's eyes
                                     subject New Idea III                                                         only)
      PX395             9/23/2010    Email exchange between Michael Lenzo, Tom Hofeller and            REV_00023246 (Attorney's Eyes
                                     Dale Oldham, subject Thanks                                                  Only)


                                                              25 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 26 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11041et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                    Bates Range
      PX396             9/29/2010   Email exchange between Tom Hofeller and Michael Lenzo,          REV_00023241 (Attorney's Eyes
                                    subject Ohio Political Boundary Database Update                              Only)
      PX397             9/15/2011   Email exchange between Tom Hofeller and Adam Kincaid,           REV_00023497 (Attorney's Eyes
                                    subject Awesome                                                              Only)
      PX398            12/14/2011   Email from Tom Hofeller to Matt Walter, Lindsay Fisher,         REV_00023479 (Attorney's Eyes
                                    Jennifer Cusato and Adam Temple, subject Ohio Update                         Only)
      PX399            12/14/2011   Email exchange between Lindsay Fisher, Tom Hofeller, Adam       REV_00025340 (Attorney's Eyes
                                    Temple and Matt Walker, subject Redistricting in a Nutshell                  Only)
                                    (Deadline)
      PX400            10/27/2011   Email from Tom Hofeller to celticheal@aol.com, subject Article REV_00023317-18 (attorney's eyes
                                                                                                                 only)
      PX401            10/21/2011   Redistricting "Hot Spots"                                       REV_00023321 (Attorney's Eyes
                                                                                                                 only)
      PX402            10/31/2011   RNC Presentation, "Redistricting Update at Halftime,          REV_00023334 (attorney's eyes only)
                                    Chairman's Briefing"
      PX403                         Email exchange between Emily Cornell, Mike Wild, Tom           REV_00023516-17 (attorney's eyes
                                    Hofeller, Daniel Leydorf and Kayla Berube, subject OH                        only)
      PX404                         Email from Tom Hofeller to Chris Jankowski, Matt Walter and REV_00023469 (attorney's eyes only)
                                    Lindsay Fisher, subject OH redistricting
      PX405                         "319" Map Files [Glassburn Volume I Production]                  Glassburn Volume I Production
      PX406                         "OFICIAL 269 ADOPTED FINAL" Map Files [Glassburn Volume I        Glassburn Volume I Production
                                    Production]
      PX407             9/9/2011    Email from T. Judy to H. Mann, Fwd: Talking Points                    LWVOH_0052431-32
      PX408             4/19/2012   New Ohio Map Data.xls                                           REV_00000016 [Attorney's Eyes
                                                                                                                 Only]
      PX409            12/15/2011   Email exchange between Heather Mann, Tom Whatman,               REV_00023341 [Attorney's Eyes
                                    Adam Kincaid, Tom Hofeller and Mike Wild, subject                            Only]
                                    Equivalency & Shape Files
      PX410             9/16/2011   Email exchange between Clark Bensen, Tom Hofeller and Mike REV_00023337 [Attorney's Eyes
                                    Wild, subject Emailing: OHCD_2011_GOP-PROPOSAL-SEP14-                        Only]
                                    BAF.zip




                                                            26 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 27 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11042et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                   Bates Range
      PX411             9/26/2011    Email exchange between Clark Bensen, Tom Hofeller, and         REV_00023339 [Attorney's Eyes
                                     Daniel Leydorf, subject Emailing: OHCD_2011_GOP-PROPOSAL-                 Only]
                                     SEP14-BAF.zip
      PX412             4/25/2012    Scoreboard.xls                                                 REV_00000004 [Attorney's Eyes
                                                                                                               Only]
      PX413             4/19/2012    Ohio Changes.xls                                               REV_00000019 [Attorney's Eyes
                                                                                                               Only]
      PX414             2/6/2012     State-by-State Redistricting Summary                           REV_00000001 [Attorney's Eyes
                                                                                                               Only]
      PX415                2018      LWVO Agenda for Action 2017-2019                                   LWVOH_0092777-840
      PX416                2017      LWVO Agenda for Action 2016-2018                                   LWVOH_0089871-934
      PX417             10/2/2018    Chart, LWVO Active Members for State                                 LWVOH_0058202
      PX418             6/30/2018    Chart, LWVO Balance Sheet and Statement of Equity                    LWVOH_0020447
      PX419             7/19/2011    OCAR Press Release, "Redistricting Competition Begins Today"        LWVOH_0041957-58

      PX420                2018     APRI Trumbull County Membership List                                 OAPRI_000000157
      PX421             8/11/2011   Email from Mark Salling to John Barron, et al., subject June         BRADEN000790-98
                                    (and early July) 2011 Redistricting Database progress report,
                                    enclosing July-early August progress report

      PX422            10/22/2011   Email exchange between Mark Salling and John Barron, et al.,           SMC-RR-029494
                                    subject September 2011 Redistricting Database project
                                    progress report
      PX423             7/15/2011   Email from Mark Salling to Heather Mann, Mark Braden, Clark          BRADEN000737-39
                                    Bensen, Mike Lenzo, and Ray DiRossi, subject conference call,
                                    attaching census_versus_boe_MCDPlace_population_MS.xls

      PX424             8/8/2011     Email exchange between Mike Lenzo, Clark Bensen, Troy Judy,          JUDY_0001700-02
                                     Ray DiRossi and Heather Mann, subject Redistricting database




                                                             27 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 28 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11043et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                 Bates Range
      PX425             4/26/2018    Video, https://www.cityclub.org/forums/2018/04/26/ohio-            MISCPLTS_0000001
                                     ballot-beat-the-bipartisan-congressional-redistricting-reform-
                                     amendment-issue-1

      PX426            12/28/2018    Cho Supplemental Expert Report                                           N/A
      PX427            20/20/2018    Cho Errata                                                               N/A
      PX428            11/11/2016    A Massively Parallel Evolutionary Markov Chain Monte Carlo               N/A
                                     Algorithm for Sampling Complicated Multimodal State Spaces.
                                     Wendy Tam Cho & Yan Y. Liu. SC18: The International
                                     Conference for High Performance Computing, Networking,
                                     Storage and Analysis
      PX429             9/15/2018    Sampling from Complicated and Unknown Distributions:                     N/A
                                     Monte Carlo and Markov Cain Monte Carlo Methods for
                                     Redistricting. Wendy Tam Cho & Yan Y. Liu. Physica A
                                     506:170–178.
      PX430               2018       Cain, Bruce E., Wendy K. Tam Cho, Yan Y. Liu and Emily Zhang.            N/A
                                     2018. "A Reasonable Bias Method for Redistricting: A New
                                     Tool for an Old Problem." William & Mary Law Review
                                     59(5):1521-1557.
      PX431               2017       Cho, Wendy K. Tam. 2017. "Measuring Partisan Fairness: How               N/A
                                     well does the Efficiency Gap Guard Against Sophisticated as
                                     well as Simple-Minded Modes of Partisan Discrimination?"
                                     University of Pennsylvania Law Review Online 166.

      PX432               2018       Cho, Wendy K. Tam. 2018. "Algorithms Can Foster a More                   N/A
                                     Democratic Society." Nature 558:487.
      PX433               2001       Cho, Wendy K. Tam and Albert H. Yoon. 2001. "Strange                     N/A
                                     Bedfellows: Politics, Courts, and Statistics: Statistical Expert
                                     Testimony in Voting Rights Cases." Cornell Journal of Law and
                                     Public Policy 10(2):237-264.




                                                               28 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 29 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11044et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                             Bates Range
      PX434               2005       Cho, Wendy K. Tam and Albert H. Yoon. 2005. "Panethnicity              N/A
                                     Revisited: Asian Indians, Asian American Politics, and the
                                     Voting Rights Act." UCLA Asian Pacific American Law Journal
                                     10:8-30.
      PX435               2015       Cho, Wendy K. Tam and Yan Y. Liu. 2015. A High-Performance            N/A
                                     Approach for Solution Space Traversal in Combinatorial
                                     Optimization. SC15: The International Conference for High
                                     Performance Computing, Networking, Storage and Analysis.

      PX436               2016       Cho, Wendy K. Tam and Yan Y. Liu. 2016a. A Scalable                   N/A
                                     Evolutionary Algorithm with Intensification and Diversification
                                     Protocols Designed for Statistical Models. SC16: The
                                     International Conference for High Performance Computing,
                                     Networking, Storage and Analysis.

      PX437             12/1/2016    Cho, Wendy K. Tam and Yan Y. Liu. 2016b. "Toward a                    N/A
                                     Talismanic Redistricting Tool: A Fully Balanced Computational
                                     Method for Identifying Extreme Redistricting Plans." Election.
                                     Law Journal 15(4):351-366
      PX438               2017       Cho, Wendy K. Tam and Yan Y. Liu. 2017. Massively Parallel            N/A
                                     Evolutionary Computation for Empowering Electoral Reform:
                                     Quantifying Gerrymandering via Multi-objective Optimization
                                     and Statistical Analysis. SC17: The International Conference for
                                     High Performance Computing, Networking, Storage and
                                     Analysis.
      PX439               2012       King, Douglas M., Sheldon H. Jacobson, Edward C. Sewell and           N/A
                                     Wendy K. Tam Cho. 2012. "GeoGraphs: An Efficient Model for
                                     Enforcing Contiguity and Hole Constraints in Planar Graph
                                     Partitioning." Operations Research 60(5):1213-1228.




                                                              29 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 30 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11045et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                 Description                                    Bates Range
      PX440               2018       Liu, Yan Y. and Wendy K. Tam Cho. 2018. "Spatially Explicit                  N/A
                                     Evolutionary Computation for Largescale Spatial
                                     Optimization." Technical Report.
      PX441             7/28/2015    Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2015. A                       N/A
                                     Scalable Computational Approach to Political Redistricting
                                     Optimization. In Proceedings of the 2015 Annual Conference
                                     on Extreme Science and Engineering Discovery Environment.
                                     XSEDE15: Scientific Advancements Enabled by Enhanced
                                     Cyberinfrastructure St. Louis, MO: pp. 6:1--6:2.

      PX442             4/4/2016     Liu, Yan Y., Wendy K. Tam Cho and Shaowen Wang. 2016.                         N/A
                                     "PEAR: A Massively Parallel Evolutionary Computation
                                     Approach for Political Redistricting Optimization and Analysis."
                                     Swarm and Evolutionary Computation 30:78-92.

      PX443             6/1/1973     Tufte, Edward R. 1973. “The Relationship between Seats and                    N/A
                                     Votes in Two-Party Systems.” American Political Science
                                     Review 67(2):540–554.
      PX444            10/18/2018    oh_presc2                                                                CHO_000001
      PX445            10/18/2018    cg1216.csv                                                         Previously Disclosed (Cho)
      PX446            10/18/2018    com08.r                                                            Previously Disclosed (Cho)
      PX447            10/18/2018    plaintiffs.r                                                       Previously Disclosed (Cho)
      PX448            10/18/2018    run0.txt – run63.txt                                               Previously Disclosed (Cho)
      PX449            11/26/2018    dat12.txt                                                                CHO_000004
      PX450            11/26/2018    rebuttal.r                                                               CHO_000005
      PX451            12/28/2018    com.r                                                              Previously Disclosed (Cho)
      PX452            12/28/2018    dat18.txt                                                          Previously Disclosed (Cho)
      PX453            12/28/2018    pdat.txt                                                           Previously Disclosed (Cho)
      PX454             10/5/2018    Cooper Initial Expert Report Appendix                                         N/A
      PX455             9/28/2018    PROPOSED_REMEDIAL_PLAN.DBF                                                    N/A
      PX456             10/5/2018    Cooper Report Appendix.pdf                                            COOPER_000001-78
      PX457            10/5/2018     OCURD_data(m.salling@csuohio.edu).zip                                  COOPER_000079


                                                              30 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 31 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11046et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                     Bates Range
      PX458             10/5/2018   OCURD_documentation(m.salling@csuohio.edu).zip                         COOPER_000080
      PX459             10/5/2018   OCURD_shapes(m.salling@csuohio.edu).zip                                COOPER_000081
      PX460             10/5/2018   OH.dbf                                                                 COOPER_000082
      PX461             10/5/2018   OH.prj                                                                 COOPER_000083
      PX462             10/5/2018   OH.shp                                                                 COOPER_000084
      PX463             10/5/2018   OH.shx                                                                 COOPER_000085
      PX464             10/5/2018   2010_VTDS_2012_2014_2016 election_data.xlsx                            COOPER_000086
      PX465            11/27/2018   2011_Incumbent_addresses_11_27.zip                                     COOPER_000087
      PX466            11/27/2018   HYPO1A.dbf                                                             COOPER_000088
      PX467            11/27/2018   HYPO2A.dbf                                                             COOPER_000089
      PX468            11/30/2018   2018-11-30 Incumbent Addresses                                   Previously Disclosed (Cooper)
      PX469            11/30/2018   Nov30.DBF                                                        Previously Disclosed (Cooper)
      PX470            12/28/2018   2018_DATA.DBF                                                    Previously Disclosed (Cooper)
      PX471            12/28/2018   New Incumbent address.xlsx                                       Previously Disclosed (Cooper)
      PX472             10/5/2018   OH data.sav                                                             NIVEN_000001
      PX473            11/12/2018   Effgaps2.csv excel                                               Previously Disclosed (Trende)
      PX474             10/5/2018   "USHouse_Data_updated.RData"                                          WARSHAW_000026
      PX475             10/5/2018   "declination_data"                                                    WARSHAW_000012
      PX476            12/28/2018   Warshaw Supplemental Report ("An Evaluation of the Partisan     Previously Disclosed (Warshaw)
                                    Bias in Ohio’s 2011 Congressional Plan and its Effects on
                                    Representation: Updated based on 2018 Elections")

      PX477             8/14/2012    NRCC Presentation "Redistricting, Strengthening the Majority   REV_00000003 [Attorney's Eyes
                                     in 2012"                                                                 Only]
      PX478             9/15/2011    States Losing Congressional Seats                              REV_00000015 [Attorney's Eyes
                                                                                                              Only]
      PX479             4/19/2012    Spreadsheet "Ohio Congressional District Data"                 REV_00000021 [Attorney's Eyes
                                                                                                              Only]
      PX480            12/20/2011    Map of Franklin County                                         REV_00000040 [Attorney's Eyes
                                                                                                              Only]
      PX481             7/26/2018    Map of Franklin County                                         REV_00000041 [Attorney's Eyes
                                                                                                              Only]


                                                              31 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 32 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11047et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                 Bates Range
      PX482            12/20/2011    Map of Ohio 1st District - Cincinnati                          REV_00000042 [Attorney's Eyes
                                                                                                               Only]
      PX483             7/26/2018    Map of Ohio 1st District - Cincinnati                          REV_00000043 [Attorney's Eyes
                                                                                                               Only]
      PX484            12/20/2011    Map of Ohio 1st District                                       REV_00000044 [Attorney's Eyes
                                                                                                               Only]
      PX485             7/26/2018    Map of Ohio 1st District                                       REV_00000045 [Attorney's Eyes
                                                                                                               Only]
      PX486             11/6/2011    NRCC Presentation, "National Mood, Strengthening the           REV_00000887 [Attorney's Eyes
                                     Majority in 2012"                                                         Only]
      PX487             9/9/2011     E-mail exchange between Mark Braden and Tom Hofeller re:       REV_00023184 [Attorney's Eyes
                                     Ohio Congressional Map as of September 9th                                Only]

      PX488             9/9/2011     9-9 Ohio Map - Lucas County.jpg                                REV_00023185 [Attorney's Eyes
                                                                                                              Only]
      PX489             9/9/2011     9-9 Ohio Map - Stark County.jpg                                REV_00023186 [Attorney's Eyes
                                                                                                              Only]
      PX490             9/9/2011     9-9 Ohio Map - Summit County.jpg                               REV_00023187 [Attorney's Eyes
                                                                                                              Only]
      PX491             9/9/2011     Spreadsheet "Ohio Changes - Congressional Map as of 9-9.xls"   REV_00023188 [Attorney's Eyes
                                                                                                              Only]
      PX492             9/9/2011     Ohio Congressional Map as of 9-9                               REV_00023189 [Attorney's Eyes
                                                                                                              Only]
      PX493             9/9/2011     9-9 Ohio Map - Hamilton County.jpg                             REV_00023190 [Attorney's Eyes
                                                                                                              Only]
      PX494             9/9/2011     9-9 Ohio Map - Cuyahoga County.jpg                             REV_00023191 [Attorney's Eyes
                                                                                                              Only]
      PX495             9/9/2011     9-9 Ohio Map - Franklin County.jpg                             REV_00023192 [Attorney's Eyes
                                                                                                              Only]
      PX496             9/22/2011    Memorandum to Chairman Reince Priebus, Chief of Staff Jeff     REV_00023377 [Attorney's Eyes
                                     Larson from RNC Counsel's Office re Redistricting Status                 Only]




                                                                32 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 33 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11048et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                               Description                                    Bates Range
      PX497            12/14/2011    E-mail from Adam Kincaid to Mike Wild re New Ohio Map          REV_00023429 [Attorney's Eyes
                                                                                                               Only]
      PX498            12/14/2011    Spreadsheet "New Ohio Map Data.xls"                            REV_00023430 [Attorney's Eyes
                                                                                                               Only]
      PX499            12/14/2011    Spreadsheet "New Ohio Map Changes.xls"                         REV_00023431 [Attorney's Eyes
                                                                                                               Only]
      PX500             9/16/2011   E-mail from Clark Bensen/POLIDATA to Tom Hofeller re            REV_00023335 [Attorney's Eyes
                                    Emailing: OHCD_2011_GOP-Proposal-SEP14-BAF.zip                             Only]
      PX501            12/14/2011   E-mail from Adam Temple to Tom Hofeller re Redistricting in a   REV_00023540 [Attorney's Eyes
                                    Nutshell (Deadline)                                                        Only]
      PX502             7/13/2011   Email from C. Boor to H. Mann, S. Marangoni and R. Kapala,           LWVOH_00018255
                                    subject Double Tree Suites Reservation
      PX503            11/28/2011   Vouchers for payment for vendors Capital Advantage LLC and          LWVOH_00018279-82
                                    Policy Widgets LLC
      PX504             10/5/2018   analysis_ushouse.R                                                   WARSHAW_0000028
      PX505             10/5/2018   cces_OH.R                                                            WARSHAW_0000029
      PX506             10/5/2018   cces2014_trustrep.r                                                  WARSHAW_0000030
      PX507             10/5/2018   dataassembly_ushouse.R                                               WARSHAW_0000031
      PX508             10/5/2018   remedial_plan_analysis.R                                             WARSHAW_0000032
      PX509            11/26/2018   PrePost2011_Ohio.R                                                   WARSHAW_0000049
      PX510            11/26/2018   rebuttal_competitiveness.R                                           WARSHAW_0000050
      PX511            11/26/2018   remedial_plan_analysis_imputations.R                                 WARSHAW_0000051
      PX512            12/28/2018   analysis_ushouse_2018.R                                         Previously Disclosed (Warshaw)
      PX513            12/28/2018   dataassembly_ushouse_2018.R                                     Previously Disclosed (Warshaw)
      PX514            12/28/2018   remedial_analysis_2018.R                                        Previously Disclosed (Warshaw)
      PX515             8/1/2011    Consulting Agreement between Republican Members of the              LWVOH_00005475-77
                                    Legislative Task Force and Capital Advantage, LLC
      PX516             8/3/2011    Consulting Agreement between Republican Members of the              LWVOH_00005478-80
                                    Legislative Task Force and Policy Widgets, LLC
      PX517             9/11/2011   Email from C. Widener to T. Niehaus and M. Schuler, subject          LWVOH_00018318
                                    Fw: clark county




                                                            33 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 34 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11049et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                Description                                  Bates Range
      PX518             9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for      LWVOH_00018298-301
                                     LSC
      PX519             9/11/2011    Email from R. DiRossi to T. Niehaus, subject Map 2 of 4             LWVOH_00018313
      PX520             9/12/2011    Email from M. Schuler to H. Mann and T. Judy, (no subject)          LWVOH_00018319

      PX521             9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                  Niehaus Depo Ex. 24
                                     Committee File
      PX522            10/12/2011    Statement from Ohio Secretary of State Jon Husted                   Niehaus Depo Ex. 26
      PX523            12/14/2011    Transcript, Ohio State Senate Session                               Niehaus Depo Ex. 34
      PX524             10/5/2018    Report of David Niven, Ph.D., "Dividing Neighbors and                Niven Depo Ex. 1
                                     Diminishing Voices: An Analysis of Ohio's Congressional
                                     Districts"
      PX525             Oct. 2018    David Niven Curriculum Vitae                                         Niven Depo Ex. 2
      PX526            11/26/2018    Report of David Niven, Ph.D., "Response to Dr. Thornton and          Niven Depo Ex. 3
                                     Dr. Brunell"
      PX527             9/20/2011    HB 318/HB 319 Senate Government Oversight & Reform                   Obhof Depo Ex. 4
                                     Committee File
      PX528             9/21/2011    Transcript, Ohio State Senate Session                                Obhof Depo Ex. 5
      PX529            10/19/2011    Email from M. Rowe to A. Hoyt, R. Routt, et al., subject DRAFT       SMC-AH-000122
                                     COPY: Letter to Niehaus and Batchelder
      PX530             11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:         SMC-AH-000267-303
                                     Proposed Batchelder Maps and info, attaching maps
      PX531             11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000241-66
                                     Proposed Batchelder Maps and info, attaching maps
      PX532             11/3/2011    Email from R. Routt to Senator Cafaro, et al., subject Re:          SMC-AH-000220-40
                                     Proposed Batchelder Maps and info, attaching maps
      PX533            12/15/2011    Email from R. Routt to E.Stockhausen, subject RE: 11th               SMC-RR-016633
                                     Congressional District
      PX534             11/3/2011    Email from S. Cherry to R. Routt, subject Re: Redistricting Plan     SMC-RR-029488
                                     for LSC drafting
      PX535            10/28/2011    Email from R. Routt to E. Kearney, C. Tavares, et al., subject       SMC-RR-016980
                                     Proposed Republican draft concept map


                                                               34 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 35 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11050et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                Description                                     Bates Range
      PX536            12/22/2011   Email from R. Routt to G. Boas and A. Hoyt, subject HB                   SMC-AH-00368
                                    369/HB319 Statistical comparison
      PX537             7/15/2018   Email from B. Hansen to C. Sulecki, subject Fwd: did you               HANSEN_000130-31
                                    attend
      PX538             5/12/2011   Discussion Points for Mark Braden Meetings                             LWVOH_00008711
      PX539                         Meeting Notice: "FW: Weekly Redistricting Meeting"                       GOV_000001
      PX540             7/7/2011    Redistricting Meetings Agenda                                         LWVOH_00010568-69
      PX541             8/1/2011    Consulting Agreement between Republican Members of the                LWVOH_00005475-77
                                    Legislative Task Force and Capital Advantage, LLC
      PX542             8/3/2011    Consulting Agreement between Republican Members of the                LWVOH_00005478-80
                                    Legislative Task Force and Policy Widgets, LLC
      PX543             8/16/2011   Email from Ray DiRossi to Matt Schuler, subject Tuesday at             LWVOH_00018258
                                    redistricting office
      PX544                         Maptitude screenshot, HB 319 As Enacted - Congressional           BLESSING0012635 [HB 319 As
                                    Districts.map - 2010 Final Census Blocks (Ohio)                  Enacted -Congressional Districts]

      PX545                          Maptitude screenshot, HB 319 As Enacted - Congressional          BLESSING0012635 [HB 319 As
                                     Districts.map - 2010 Final Census Blocks (Ohio) (dataview           Enacted - Congressional
                                     District 15)                                                         Districts]_CD15_001
      PX546             9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for       LWVOH_00018298-301
                                     LSC
      PX547               2011       Ohio Redistricting Competition Rules and Scoring                       SLAGLE_0022-39
      PX548             Feb. 2012    Ohio Redistricting Transparency Report, The Elephant In the            SLAGLE_0058-69
                                     Room (2nd edition)
      PX549            11/17/2010    Email from A. Kuhn to S. Stivers forwarding email from D.               STIVERS_007454
                                     DiSanto, subject Ohio Republican Delegation Meeting --
                                     Thursday, Nov. 18
      PX550             1/8/2011     Email from K. Stivers to S. Stivers forwarding email exchange           STIVERS_004894
                                     with J. Husted, subject line Congratulations
      PX551             3/22/2011    Email from M.B. Carozza to S. Stivers and A. Kuhn, subject              STIVERS_004042
                                     Checking In




                                                              35 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 36 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11051et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.       Date                                  Description                                    Bates Range
      PX552             6/1/2011     Email from C. Whetstone to S. Stivers, M.B. Carozza and A.              STIVERS_002589
                                     Kuhn, subject line redistricting
      PX553             8/15/2011    Email from L. Crotty to S. Stivers, M.B. Carozza, and A. Kuhn,         STIVERS_000003-4
                                     subject For Approval: Fin Com Agenda, attaching Stivers
                                     August 16, 2011 Finance Committee Meeting Agenda

      PX554             9/10/2011    Email exchange between S. Stivers, M.B. Carozza and A. Kuhn,           STIVERS_000766-67
                                     subject line Checking In
      PX555             12/7/2011    Email from L. Crotty to S. Stivers, subject Calls Today and            STIVERS_000330-31
                                     Ingram Tracker, attaching Ingram 2012 Tracker spreadsheet

      PX556             3/2/2012     Email exchange between S. Stivers, C, Whetstone and A. Kuhn            STIVERS_007519-20
                                     forwarding email from A. Blake, subject line Redistricting

      PX557             9/11/2011    Email exchange between M.B. Carozza, S. Stivers and A. Kuhn,           STIVERS_004406-07
                                     subject line Checking In
      PX558             9/15/2011    Transcript, Ohio House Session                                          Szollosi Depo Ex. 3
      PX559                          Compromise Proposal to Draw Fair Congressional Districts               SMC-KM-000363-72

      PX560             11/2/2011    Email from K. McCarthy to C. Glassburn and A. Budish, subject    SMC-KM-000263, SMC-KM-000409-
                                     Re: counter - Draft Presentation, attaching presentation                      13
                                     "Redistricting Discussions Nov. 2, 2011"
      PX561            11/23/2011    Email from K. McCarthy to A. Budish, (no subject), attaching     SMC-KM-000184, SMC-KM-000167-
                                     spreadsheet LWV and GOP Index Composite Scores                                68

      PX562                          Presentation, "Summary of Compromise Efforts to Resolve                SMC-KM-000155-65
                                     Redistricting Impasse, Avoid Two Different Primary Elections
                                     and Save Taxpayers $15 million"
      PX563             11/3/2011    Email from S. Bender to K. McCarthy, subject RE: final release         SMC-KM-000138-40

      PX564             11/3/2011    Transcript of Video Recorded Session, Ohio House of                    Szollosi Depo Ex. 13
                                     Representatives


                                                               36 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 37 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11052et al. v. Householder, et al.
                                            S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                               Description                                      Bates Range
      PX565             11/4/2011    Email from A. Budish to K. McCarthy, subject Fw: Frustration           Szollosi Depo Ex. 14

      PX566            11/15/2011    Email from D. Ramos to A. Budish, M. Szollosi, et al., subject   SMC-KM-000296, SMC-KM-000100
                                     Concerns about Redistricting
      PX567            11/30/2011    Email from K. McCarthy to T. Heard, et al., subject Talking           SMC-KM-000061-63
                                     Points fro ^_Redistricting^_ Impasse
      PX568            11/30/2011    Email from K. McCarthy to M. Szollos, subject Talking Points          SMC-KM-000270-72
                                     for Blade
      PX569            12/4/2011     The Blade Editorial, "Crossing the lines"                             Szollos Depo Ex. 21
      PX570            12/18/2018    R-code                                                                Trende Depo Ex. 13
      PX571            10/5/2018     Warshaw Report ("An Evaluation of the Partisan Bias in Ohio’s         Warshaw Depo Ex. 1
                                     2011 Congressional Districting Plan and its Effects on
                                     Representation in Congress")
      PX572            11/26/2018    Warshaw Rebuttal Report ("An Evaluation of the Partisan Bias          Warshaw Depo Ex. 6
                                     in Ohio’s 2011 Congressional Plan and its Effects on
                                     Representation: Rebuttal Report")
      PX573               2018       APRI Columbus Membership List                                           OAPRI_0000013
      PX574            10/18/2014    APRI Dayton Membership List                                            OAPRI_0000018-20
      PX575                          APRI Youngstown Membership List                                         OAPRI_0000022
      PX576               2018       APRI Cleveland Membership List                                         OAPRI_0000016-17
      PX577             2/21/2018    APRI Akron/Canton Membership List                                      OAPRI_0000014-15
      PX578                2018      APRI Toledo Membership List                                             OAPRI_0000012
      PX579             1/6/2011     Email from A. Washington to all APRI chapters, subject 2010            OAPRI_0000067-68
                                     labor/minority debriefing
      PX580             9/2/2011     Email from A. Kincaid to R. DiRossi, H. Mann and T. Whatman,          LWVOH_00018302-08
                                     subject New Idea Redraft
      PX581             9/11/2011    Email from R. DiRossi to T. Whatman, subject Widener                  LWVOH_00018311-12
                                     proposal update
      PX582             9/12/2011    Email from R. DiRossi to T. Whatman, subject Stivers Maps              LWVOH_00018320

      PX583             9/12/2011    Email from R. DiRossi to T. Niehaus, subject Proposed map for         LWVOH_00018298-01
                                     LSC


                                                              37 of 38
                  Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 184-3 Filed: 01/28/19 Page: 38 of 38 PAGEID #:
                                      Ohio A. Philip Randolph Institute,
                                                                 11053et al. v. Householder, et al.
                                           S.D. Ohio Case No. 1:18-cv-357-TSB-KNM-MHW
Plaintiffs' Ex. No.        Date                                 Description                                     Bates Range
      PX584             9/11/2011    Email from T. Niehaus to T. Whatman, subject Redistricting              LWVOH_00018297
                                     "tweaks"
      PX585             9/11/2011    Email from Chris Widener to President Niehaus and others re             LWVOH_00018318
                                     Clark County
      PX586                          Chart, Election Results (Breakdown in the districts between                NRCC000018
                                     Turner and Austria)
      PX587             9/12/2011    Email from R. DiRossi to A. Kincaid, subject Ohio final map with       LWVOH_00018322-25
                                     possible Stivers addition
      PX588             3/31/2011    Chart, Ohio Changes                                                        NRCC000012
      PX589                          District 16 maps                                                           NRCC000017
      PX590                          Chart, Ohio Changes                                                        NRCC000013
      PX591                          Colored Map with sixteen districts and counties                            NRCC000015
      PX592            10/27/2011    Maptitude screenshot, 10-27-11 Adam New Map.map - 2010           BLESSING0012635 [10-27-11 Adam
                                     Final Census Blocks (Ohio)                                                New Map]_001
      PX593                          Turner-Austria Option Talking Points                                    LWVOH_00008616
      PX594                          Talking Points for Speaker Boehner                                         NRCC000016
      PX595                          Spreadsheet with tables and column Turner/Austria                        LWVOH_0018333
      PX596            10/19/2011    Chart, HB319                                                               NRCC000014
      PX597            11/2/2011     Table HB 319 Unified Indexes/Proposal Unified Indexes                    DIROSSI_0000142




                                                             38 of 38
